Citation Nr: 0305598	
Decision Date: 03/25/03    Archive Date: 04/03/03

DOCKET NO.  02-08 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Entitlement to accrued benefits. 

3.  Entitlement to nonservice-connected death pension 
benefits.



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, Philippines, that denied the benefits sought on 
appeal.  The appellant, the surviving spouse of a veteran who 
active service from December 1941 to May 1946, and who died 
in July 1999, appealed that decision to the BVA and the case 
was referred to the Board for appellate review.


REMAND

As a preliminary matter, the Board is required to address the 
Veteran's Claims Assistance Act of 2000 (VCAA) that became 
law in November 2000.  The VCAA applies to all pending claims 
for VA benefits and provides, among other things, that the VA 
shall make reasonable efforts to notify claimants of the 
relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2002).

Although the RO's decision in this case was made in January 
2001, after the enactment of the VCAA, and the file was 
transferred to the BVA for review in July 2002, the record 
reflects that the RO did not apply or consider the 
appellant's claim in light of the VCAA.  For example, there 
is no notice to the appellant of the type of evidence 
necessary to substantiate her claims and the division of 
responsibilities between the VA and the RO in obtaining that 
evidence.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In view of the above, the Board finds that the RO's 
development in this case is incomplete.

In this regard, the Board observes that the RO has not 
attempted to obtain any relevant medical records pertaining 
to treatment the veteran may have received prior to his 
death, and in particular, the physician who signed the 
veteran's death certificate, M.A. Antonio V. Cudal III, M.D., 
specifically indicated in an affidavit that he had been 
involved in the management of the veteran's illness.  At a 
minimum, the VCAA would appear to require the RO to attempt 
to obtain any medical records from that physician, as well as 
any other relevant medical records.  In any event, given the 
RO's failure to consider the VCAA in connection with the 
appellant's claim, the Board is of the opinion that the file 
must be returned to the RO for further development and must 
be completed prior to appellate review to ensure due process.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, and to ensure due 
process, it is the Board's opinion that further development 
of the case is necessary.  Accordingly, the case is REMANDED 
to the RO for the following actions:

1.  The RO should inquire of the 
appellant as to the names and addresses 
of all physicians who treated the veteran 
for his service-connected disabilities 
prior to his death, and after obtaining 
any necessary authorization from the 
appellant, the RO should obtain and 
associate those records with the claims 
file.  (The appellant should also be 
informed, in the alternative, that she 
may obtain those records herself and 
submit them to the RO.)  The RO should 
specifically request an authorization for 
the release of medical records from M.A. 
Antonio V. Cudal III, M.D., 37 B Julian 
Ocampo, Project 4, Quezon City, 
Philippines.

2.  The RO should undertake any 
additional development contemplated by 
the VCAA, including, but not limited to, 
informing the appellant of the provisions 
of the VCAA.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the appellant should be furnished a Supplemental Statement of 
the Case, and be afforded a reasonable opportunity to respond 
before the record is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development and to ensure due process, and the Board does not 
intimate any opinion as to the merits of the claim, either 
favorable or unfavorable, at this time.  The appellant is 
free to submit any additional argument and/or evidence she 
desires to have considered in connection with this appeal.  
No action is required of the appellant until she is notified.



                       
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002)



